[Cite as Thomas v. Ohio Dept. of Transp., 2011-Ohio-5731.]



                                      Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us



EDWARD A. THOMAS,                                             :   Case No. 2011-05581-AD

       Plaintiff,

       v.                                                     :   Acting Clerk Daniel R. Borchert

OHIO DEPARTMENT OF TRANSPORTATION,

       Defendant.                                             :   ENTRY OF DISMISSAL




        {¶ 1} On April 7, 2011, plaintiff, Edward A. Thomas, filed a complaint against
defendant, Department of Transportation.                Plaintiff asserts while traveling on State
Route 82 on March 14, 2011 at approximately 6:30 a.m. in his 2011 Chevrolet Cruze,
he struck a series of potholes which caused tire and rim and related damages to his
vehicle. Plaintiff submitted a number of photographs which show the potholes exist
near or at the railroad tracks which cross SR 82. Plaintiff seeks damages in the amount
of $525.00, which represents his insurance deductible plus reimbursement of the
$25.00 filing fee he submitted with the complaint.
        {¶ 2} On June 10, 2011, defendant filed a motion to dismiss. In support of the
motion to dismiss, defendant stated in pertinent part:
        {¶ 3} “Defendant’s investigation reveals that the Norfolk Southern Railroad is at
milepost 2.75 on SR 82 in Trumbull County (See Exhibit A and destape). Defendant
asserts that the location is not the maintenance responsibility of the Department of
Transportation.
        {¶ 4} “Defendant asserts that it is not responsible for the maintenance of the
roadway within the railroad crossing area because (of) Ohio Revised Code Section
4955.20 . . .
        {¶ 5} “In sum, O.R.C. Section 4955.20 requires that the railroad company
Case No. 2011-05581-AD                      -2-                                   ENTRY

maintains the roadway within the railroad crossing area of SR 82 in Trumbull County.”
                Plaintiff has not responded to defendant’s motion to dismiss.
         {¶ 6} “R.C. 4955.20 in pertinent part states:
         {¶ 7} “Companies operating a railroad in this state shall build and keep in repair
good and sufficient crossings over or approaches to such railroad, its tracks,
sidetracks, and switches, at all points where any public highway, street, lane, alley,
road, or pike is intersected by such railroad, its tracks, sidetracks, or switches.”
(Emphasis added.)
         {¶ 8} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. The defendant’s motion to dismiss is GRANTED. The case is
DISMISSED. The court shall absorb the court costs of this case.




                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Acting Clerk

Entry cc:
Edward A. Thomas                                   Thomas P. Pannett
                                                   Department of Transportation
                                                   1980 West Broad Street
                                                   Columbus, Ohio 43223


Filed 7/21/11
Sent to S.C. reporter 11/4/11